  8:21-cv-00128-RGK-PRSE Doc # 7 Filed: 04/27/21 Page 1 of 1 - Page ID # 16




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer                             8:21CV128
Handler; and MARY E. HOLLOWAY,

                    Plaintiffs,                         MEMORANDUM
                                                         AND ORDER
       vs.

130% LOAN SHARKS,

                    Defendant.


       On March 25, 2021, the court ordered Plaintiff Mary E. Holloway to pay the
$400.00 filing and administrative fees or file a request for leave to proceed in forma
pauperis within 30 days or face dismissal of this action. To date, she has not paid
the fees, submitted a request for leave to proceed in forma pauperis, or taken any
other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.     This matter is dismissed without prejudice as to Plaintiff Mary E.
Holloway because she failed to prosecute it diligently and failed to comply with this
court’s orders.

      2.    This matter is not dismissed as to Plaintiff Walter E. Holloway. The
next step will be for the court to conduct an initial review of the complaint to
determine whether this matter should proceed to service of process.

      Dated this 27th day of April, 2021.

                                              BY THE COURT:

                                              Richard G. Kopf
                                              Senior United States District Judge
